Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.

WELDING CONTROL UNIT IGNITER TERMINATION CLIP

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 9,819,113)  in view of Kovarik et al.                (US 4,879,452).

With respect to Claim 1;  Adams et al. shows an electrical connector 100 comprising: a housing 102, 104; first 152 and second 150 conductors enclosed by the housing [Fig. 12]; and movable within the housing [Figs. 8, 9]; the housing 102, 104 providing: a first opening 162  to receive a conductor 900 for engagement with the first 152 and            second 150 conductor; and a housing wall [Fig. 1 – portion of 102 that connects edge portions 106] that is movable, via manual contact [at 126] from outside of the housing, to move the second conductor 150 within the housing between a resting orientation        [Fig. 4] and an actuated orientation [Fig. 5]; a contact area 146 of the second          conductor 150 being spaced farther from the first conductor 152 when the second 150 is in the actuated orientation [Fig. 5] than when the second conductor 150 is in the resting orientation [Fig. 4]; and the contact area 146 being disposed, when the second conductor 150 is in the resting orientation [Fig. 9], to contact a first side of the conductor 900, with a second side of the conductor 900 in contact with the first      conductor 152.
	However Adams et al. does not expressly state the conductor shown is part of an igniter for exothermic welding.
	Kovarik et al. shows an analogous electrical connector 68 for an igniter for exothermic welding [Abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the electrical connector shown by Adams et al. would have utility within the context of an igniter for exothermic welding as shown by Kovarik et al.

With respect to Claim 2;  Adams et al. shows the housing wall [portion of 102] is configured to pivot on the housing [Col. 4, line 4] to move the second conductor 150.

With respect to Claim 8;  Adams et al. teaches the second conductor 150 is biased toward the first conductor [Col. 4, lines 10-13].

With respect to Claim 9;  Adams et al. shows the first conductor 152 is fixed within the housing 104.

With respect to Claim 11;  Adams et al. shows the second conductor 150 pivots on an internal protrusion 124 of the housing 102 to move between the resting and actuated orientations [Figs. 4, 5].

With respect to Claim 12;  Adams et al. shows the internal protrusion 124 extends past the second conductor 150 toward the first conductor 152.

With respect to Claim 15;  Adams et al. shows an electrical connector 100 comprising: a first 152 and second 150 conductor; a housing shell 102, 104  enclosing the first 152 and second 150 conductors within an interior area [Fig. 12], with an opening 162 into the interior area to receive a conductor 900 for engagement with the first 152 and second 150 conductors; a housing wall 126 movably secured to and at least partly outside of the housing shell 102, 104, the housing wall 126 to be moved from outside of the housing shell 102, 104 moving the second conductor 150 between a resting orientation [Fig. 4] and an actuated orientation [Fig. 5]; with the second conductor 150 in the resting orientation [Fig. 9], the first 152 and second 150 conductors engaging both sides of the conductor 900 to secure the conductor within the interior area and provide an electrical path from the first conductor 152 to the second conductor 150 via the conductor 900; with the second conductor 150 in the actuated orientation [Fig. 5], first 152 and second 150 conductors releasing the conductor to be removed from the interior area via the opening.
However Adams et al. does not expressly state the conductor shown is part of an igniter for exothermic welding.
	Kovarik et al. shows an analogous electrical connector 68 for an igniter for exothermic welding [Abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the electrical connector shown by Adams et al. would have utility within the context of an igniter for exothermic welding as shown by Kovarik et al.


With respect to Claim 16;  Adams et al. [Fig. 12] shows the housing wall supports a protrusion 124 that extends into the interior area to move the second conductor 150, the protrusion 124 extending past the first conductor 152 to actuate the second             conductor 150.

With respect to Claim 18;  Adams et al. teaches a spring within the housing shell to bias the second conductor toward the first conductor [Col. 4, lines 10-13] and oppose movement of the second conductor by the housing wall.

Independent Claim 19 differs only slightly from independent Claims 1 and 15 discussed above; wherein Adams et al.  further shows the first conductor 152 with a first contact area 148; a second conductor 150 with a second contact area 146 and an actuator 126 that is manually movable via engagement from outside of the housing 102, 104.

With respect to Claim 20;  Adams et al. shows the actuator 126 is configured as a housing wall that is configured to pivot toward the interior area [Fig. 6] to pivot the second conductor 150 away from the first conductor 152 within the interior area.

Allowable Subject Matter
Claims 3-7, 10, 13, 14 and 17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833